~ Case 2:19-cr-20477-TGB-APP ECF No. 1 filed 04/30/19 PagelD.5 Pagel1of5 oT

Telephone: (313) 226- >
Telephone: (313) 202-3450

AUSA: Thomas Franzinger

AO 91 (Rev. LI/L1)_ Criminal Complaint Special Agent:

Candace Booth, ATF.

_ UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan
United States of America

v. ,

Justin W. HINTON

TN,

Case:2:19- sm s02' |

Judge: Unassigne AM !
d: 04-30-2019 At 11 1:05

| USAV. SEALED MATTER(CMP)MLYY)

CRIMINAL COMPLAINT

I; the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of

 

July 5, 2018 ~ in the county of _ _Wayne in the »
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g\(1)

Felon in possession of a firearm

This criminal complaint is based on these facts: ,

Sapa?

Continued on the attached sheet. -

a

mpicinant ‘s Gémpidinant’s signature

Special Agent Candace A. Booth, A.T.F.
Printed name and title

ese

Judge’s signature

Sworn to before me and signed in my presence.

 

City and state: Detroit, Michigan

Hon. Antony P. Patti, U.S. Magistrate Judge -
Printed. name and title
Case 2:19-cr-20477-TGB-APP ECF No. 1 filed 04/30/19 PagelD.6 Page 2 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

f

 

I, Candace Booth, being duly sworn, do hereby state the following:

5

INTRODUCTION _

1. Tama Special Agent with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) assigned to the Ann Arbor Field Office. I have worked for the
ATF for approximately ten years. Prior to ATF, I worked for the United States .
Border Patrol as a Patrol Agent for approximately two years. I have been involved
in numerous firearm and narcotics investigations and have been the affiant on
numerous federal search warrants and federal criminal complaints. I have had
training at the Federal Law Enforcement Training Center (FLETC) in the Criminal
Investigator Training Program and ATF Special Agent Basic Training. ’

2. : The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents, officers, and
witnesses. This affidavit is intended to show merely that there is sufficient probable
cause for the requested warrant and does not set forth all of my knowledge in this
matter.

3. The Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) is
conducting an ongoing investigation of Justin W. HINTON (a previously convicted

felon). ATF is investigating HINTON for a violation of 18 U.S.C. § 922(g)(1)
Case 2:19-cr-20477-TGB-APP ECF No.1 filed 04/30/19 PagelD.7 Page 3o0f5

(Possession of a Firearm by a Prohibited Person) that occurred during July 2018, in
the Eastern District of Michigan.
4, According to state records, HINTON has at least the following felony
convictions: |
a. 2003 - Controlled Substance- Deliver/MFG Less Than 50 Grams
b. 2004 - Larceny From The Person
c. 2004 - Weapons- Carrying Concealed, Weapons, Possession by a Felon,
Police Officer- Assaulting/Resisting/Obstructing
d. 2004 - Controlled Substance- Possess Less Than 25 Grams
e. 2006 - Police Officer-Flee-3 Degree-Vehicle, Police Officer-
: Assault/Resist/Obstruct
f. 2012- Police Officer- Flee-3"4 Degree-Vehicle, Controlled Substance-
Possess Less Than 25 Grams
g. 2012 - Controlled Substance- Deliver/MFG Less Than 50 Grams

INVESTIGATION AND PROBABLE CAUSE

5. On July 5, 2018, at approximately 2:00 a.m., Ypsilanti Police
Department responded a report that shots had been fired during a Fourth of July
block party in the area of Second Avenue and Frederick Street in Ypsilanti,

Michigan.
~ wounds.

Case 2:19-cr-20477-TGB-APP_ ECF.No. 1 filed 04/30/19 PagelD.8 Page 4 of 5

6. Witnesses reported that two young males began fighting. At some

point during the fight, a few individuals attempted to break up the fight and

multiple shots were fired. Four individuals went to the hospital for gunshot

f

7. On July 5, 2018, during the course of the investigation, police — |

- recovered two firearms related to the shootings. One of the firearms,.a Glock,

—

model 27, .40 caliber pistol, serial number FFF915, was recovered from a vehicle
that had immediately transported one of the gunshot victims (VIC-1) to the

hospital immediately after the shooting. DNA samples were taken from the

_ firearm’s grip and sent to the Michigan State Police (MSP) forensic laboratory for

analysis, which was able to build a DNA profile from the samples.

8. 7 SA Booth had this DNA profile compared to other known profiles |
within the Consolidated DNA Index System (CODIS). The MSP laboratory found .
a match between the DNA profile obtained from the firearm grip with the DNA
profile of HINTON. HINTON’s DNA profile was contained within CODIS due to-
his previous felony convictions. — | |

9. SA Booth also interviewed one of the gunshot victims (VIC-2) from
the block party. VIC-2 sustained multiple gunshot wounds while trying to break up

the fight. VIC-2 identified HINTON and stated that he saw HINTON was near the
mw

Case 2:19-cr-20477-TGB-APP ECF No. 1. filed 04/30/19 PagelD.9 Page 5 of 5

scene of the shooting because HINTON helped put VIC-2 ina vehicle that took .
him to the hospital. - |

10. Additionally, SA Booth interviewed two witnesses who saw HINTON
take possession of the Glock 27 firearm in April 2018. -

11. ATE Interstate Nexus Expert Ar S/A Michael Bolf stated that the
Glock, model 27, .40 caliber pistol, and serial number FFF915, was manufactured
outside of the state of Michigan, and therefore had traveled i in and affected —

- interstate commerce.
CONCLUSION .
12. Based upon the above information, probable cause exists to believe

_ Justin HINTON, a convicted felon, was in possession of the above described

firearm, said firearm having travelled in interstate commerce, in violation of Title

CEA

Candace A-Booth
Special Agent, ATF

18 U.S.C., Section 922(g)(1).

  

Sworn to and subscribed to me in my presence and/or by
reliable electronic means on ae" day of PApril, 2019

Cet pC. — _ oo. Ss
HON. ANTHONY P. PATTI
UNITED STATES MAGISTRATE J UDGE

 
